UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMERICAN IMMIGRATION COUNCIL and
KATHRYN OQ. GREENBERG IMMIGRATION :
JUSTICE CLINIC AT THE BENJAMIN N. : 19cv1835 (DLC}

CARDOZO SCHOOL OF LAW,
ORDER

HEA VI sth ae PCE a oA

  

Plaintiffs,
-y-

PRON UOALTY PY
REVIEW and U.S. DEPARTMENT Of JUSTICE, PALEY TILED

i+ “SV At
ie wie Hy

ARATE her Ar a Ba A APN

Defendants.

 

|
oi
EXECUTIVE OFFICE FOR IMMIGRATION ae

 

DAT FILED: hl tS 2014

 

 

 

DENISE COTE, District Judge:

An Opinion of November 15, 2019 having denied in part the
defendants’ motion for summary judgment, it is hereby

ORDERED that the parties are to provide a letter describing
the status of the request for training materials by December 13,

2019.

SO ORDERED:

Dated: New York, New York
November 15, 20193

Oh neax Lt

De ISB COTE
United States District Judge

 
